                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



LORRAINE ADELL, individually and on)                 CASE NO. 1:18CV623
behalf of all others similarly situated, )
                       Plaintiff,        )           JUDGE CHRISTOPHER A. BOYKO
                                         )
                vs.                      )           OPINION AND ORDER
                                         )
CELLCO PARTNERSHIP dba                   )
VERIZON WIRELESS,                        )
                       Defendant.        )


CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #21) of Defendant

Cellco Partnership dba Verizon Wireless to Compel Arbitration and Stay Proceedings under

the Federal Arbitration Act or, alternatively, to Dismiss for Lack of Subject Matter

Jurisdiction. For the following reasons, the Motion to Compel Arbitration is granted,

Plaintiff’s Motion (ECF DKT #17) for Partial Summary Judgment on her Individual Claims

for Declaratory Judgment is denied and the above-captioned matter is stayed and removed

from the active docket of this Court.

                                   I. BACKGROUND

       Plaintiff Lorraine Adell has been a Verizon Wireless customer since September 3,
2015, when she purchased an IPhone at Costco Wholesale, an authorized third-party retail

outlet for Verizon products. By her signature, Plaintiff acknowledged her agreement to the

current Verizon Wireless Customer Agreement and acknowledged her agreement to important

terms, including “SETTLEMENT OF DISPUTES BY ARBITRATION INSTEAD OF JURY

TRIALS.” The operative Customer Agreement available online provided:

       YOU AND VERIZON WIRELESS BOTH AGREE TO RESOLVE
       DISPUTES ONLY BY ARBITRATION OR IN SMALL CLAIMS COURT.

       ANY DISPUTE THAT ARISES OUT OF THIS AGREEMENT OR FROM
       ANY EQUIPMENT, PRODUCTS AND SERVICES YOU RECEIVE FROM
       US (OR FROM ANY ADVERTISING FRO ANY SUCH PRODUCTS OR
       SERVICES), INCLUDING ANY DISPUTES YOU HAVE WITH OUR
       EMPLOYEES OR AGENTS, WILL BE RESOLVED BY ONE OR MORE
       NEUTRAL ARBITRATORS BEFORE THE AMERICAN ARBITRATION
       ASSOCIATION (“AAA”) OR BETTER BUSINESS BUREAU (“BBB”).

       THIS AGREEMENT DOESN’T ALLOW CLASS OR COLLECTIVE
       ARBITRATIONS EVEN IF THE AAA OR BBB PROCEDURES OR RULES
       WOULD. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
       AGREEMENT, THE ARBITRATOR MAY AWARD MONEY OR
       INJUNCTIVE RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY
       SEEKING RELIEF AND ONLY TO THE EXTENT NECESSARY TO
       PROVIDE RELIEF WARRANTED BY THAT PARTY’S INDIVIDUAL
       CLAIM.

       IF FOR SOME REASON THE PROHIBITION ON CLASS ARBITRATIONS
       SET FORTH IN SUBSECTION (3) CANNOT BE ENFORCED, THEN THE
       AGREEMENT TO ARBITRATE WILL NOT APPLY.

       On March 19, 2018, Plaintiff filed her Class Action Complaint (ECF DKT #1). She

asserts a claim for relief on behalf of a class of Verizon Wireless customers whose phones

have an Ohio area code, seeking damages for breach of contract for Verizon’s practices in

connection with the imposition of an “administrative charge.”

       Plaintiff also asserts a claim for declaratory relief on behalf of all Verizon Wireless


                                               -2-
telephone customers that: (1) “the waiver of their personal constitutional right to the exercise

of the Article III judicial power in connection with their state law claims against Verizon for

breach of contract brought within the diversity jurisdiction of the federal courts under the

Class Action Fairness Act of 2005 (“CAFA”) is not “voluntary,” and therefore not

enforceable, because of the absence of the right to refuse to consent to non-Article III

arbitration under the Federal Arbitration Act (“FAA”) and still receive their equipment and

services from Verizon;” and (2) “their agreements to bilaterally arbitrate their state law claims

brought within the diversity jurisdiction of the federal courts under CAFA are not enforceable

because of the “inherent conflict” between arbitration under the FAA and CAFA’s express

purposes as stated by Congress.”

       Defendant moves to compel arbitration of Plaintiff’s state law claims and to stay

proceedings in this case.

                               II. LAW AND ANALYSIS

The Federal Arbitration Act (“FAA”) 9 U.S.C. §§ 1, et seq.

       The FAA provides that an arbitration clause in a “transaction involving commerce ...

shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in

equity for the revocation of any contract.” 9 U.S.C. § 2 (2003). The FAA further mandates

that when the Court is “satisfied that the making of the agreement for arbitration ... is not in

issue, the court shall make an order directing the parties to proceed to arbitration in

accordance with the terms of the agreement.” 9 U.S.C. § 4 (2003).

       The FAA establishes a liberal policy favoring arbitration agreements and any doubts

regarding arbitrability should be resolved in favor of arbitration over litigation. Masco Corp.


                                                -3-
v. Zurich Am. Ins. Co., 382 F.3d 624, 627 (6th Cir. 2004); see Fazio v. Lehman Bros., Inc.,

340 F.3d 386, 392 (6th Cir. 2003). “A central purpose of the FAA is ‘to reverse the

longstanding judicial hostility to arbitration agreements ... and to place arbitration agreements

upon the same footing as other contracts.’” In re Olshan Foundation Repair Company, LLC,

328 S.W.3d 883, 891 (Tex.2010) (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S.

20, 24 (1991)).

       The FAA requires courts to “rigorously enforce” arbitration agreements. Dean Witter

Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985). Yet, arbitration clauses are subject to the

same defenses or bars as other contract provisions. 9 U.S.C. § 4 (2003). The Court must

ascertain whether the parties agreed to arbitrate the dispute at issue. See Mitsubishi Motors

Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985). A party cannot be required

to arbitrate any dispute if the party has not agreed to do so. Steelworkers v. Warrior & Gulf

Co., 363 U.S. 574, 582 (1960); Simon v. Pfizer Inc., 398 F.3d 765, 775 (6th Cir. 2005). The

FAA does not confer an absolute right to compel arbitration, but only a right to obtain an

order directing that “arbitration proceed in the manner provided for in [the parties’]

agreement.” Volt Information Sciences, Inc. v. Board of Trustees of Leland Stanford Junior

University, 489 U.S. 468, 469 (1989). The “party resisting arbitration bears the burden of

proving that the claims at issue are unsuitable for arbitration.” Green Tree Financial Corp.-

Alabama v. Randolph, 531 U.S. 79, 91 (2000); Gilmer, 500 U.S. at 26.

       In the case at bar, Plaintiff does not dispute that an arbitration provision is part of the

Verizon Customer Agreement she signed on September 3, 2015. (ECF DKT #23 at 6).

Plaintiff also does not contest that her state law breach of contract claim falls within the scope


                                                -4-
of the arbitration clause. (Id.). In fact, the existence of the arbitration agreement and its

scope are “part of the undisputed factual predicate for Plaintiff’s declaratory judgment

motion.” (Id.).

       Plaintiff contends that the waiver of an Article III adjudication of her class-wide

breach of contract claim against Defendant is not “voluntary” because of the absence of the

right to refuse FAA arbitration and still receive the Verizon equipment and services. Plaintiff

asks the Court to consider Wellness Intern. Network, Ltd. v. Sharif, 135 S.Ct. 1932 (2015).

Wellness concerned the issue of whether parties can consent to the bankruptcy court deciding

claims otherwise subject to adjudication by an Article III court; and the Wellness court held

that a litigant’s consent, whether express or implied, must be knowing and voluntary. 135

S.Ct. at 1949. The Supreme Court noted that the crucial inquiry is whether the litigants were

made aware of the need for consent and the right to refuse it. See id. at 1948.

       Plaintiff acknowledges that the applicability of the Wellness consent standard in the

bankruptcy context to an arbitration procedure under the FAA is an issue of first impression

in the Sixth Circuit and nationwide. This Court declines to accept Plaintiff’s invitation to

extend the Wellness analysis in this fashion; and furthermore, finds that it is unnecessary to do

so.

       Plaintiff’s agreement to arbitrate disputes pursuant to the Verizon Customer

Agreement was knowing and voluntary. Plaintiff signed below the conspicuous language

waiving the right to a jury trial and further acknowledged that she had the opportunity to

review all the terms of the current Customer Agreement. As the Wellness court instructed,

waiver of the right to a full trial before an Article III court can be waived like any other


                                                -5-
personal constitutional right. Wellness, 135 S.Ct. at 1943.

       Moreover, the Court finds it is evidently clear that Plaintiff possessed the right to

refuse to sign the Verizon Customer Agreement and to take her business elsewhere. Thus, the

right to refuse was part and parcel of her consent. When a party has “an alternative source

with which it could contract,” the agreement cannot be unreasonable or unenforceable. See

Andersons, Inc. v. Horton Farms, Inc., 166 F.3d 308, 323 (6th Cir. 1998).

       The Court also finds in its reading of Wellness that the requirement of knowing and

voluntary consent applies to all the litigants, that is, to plaintiffs and defendants. Thus, to

allow Plaintiff to refuse to arbitrate disputes on an individual basis but still retain the Verizon

equipment and services would necessarily deprive Defendant of its rights and force Defendant

to accept contractual terms without its voluntary consent. The Court will not ignore

longstanding policy and Supreme Court jurisprudence to set such a precedent here.

       Plaintiff’s second argument is that her agreement to bilaterally arbitrate with Verizon

is unenforceable because CAFA inherently conflicts with the FAA. Plaintiff disputes whether

the FAA can, in effect, “repeal” the expansive diversity jurisdiction over consumer class

actions that Congress vested in the federal courts pursuant to CAFA. (ECF DKT #18 at 23).

Defendant counters that nothing in CAFA expressly disapproves of – much less negates —

arbitration. (ECF DKT #21 at 24).

       If a party suggests that two statutes cannot be harmonized, that party bears the burden

of showing a clearly expressed congressional intention. Epic Systems Corp. v. Lewis, 138

S.Ct. 1612 (2018).

       In many cases over many years, [the Supreme Court] has heard and rejected
       efforts to conjure conflicts between the Arbitration Act and other federal

                                                -6-
       statutes. In fact, [the Supreme Court] has rejected every such effort to date . . .
       with statutes ranging from the Sherman and Clayton Acts to the Age
       Discrimination in Employment Act, the Credit Repair Organizations Act of
       1934, the Securities Act of 1933, the Securities Exchange Act of 1934, and the
       Racketeer Influenced and Corrupt organizations Act. Epic, 138 S.Ct. at 1627.

       The Epic court emphasized further that “the absence of any specific statutory

discussion of arbitration or class actions is an important and telling clue that Congress has not

displaced the Arbitration Act.” Epic, id., citing CompuCredit Corp. v. Greenwood, 565 U.S.

95, 103-104 (2012).

       The respective merits of class actions and private arbitration as means of
       enforcing the law are questions constitutionally entrusted not to the courts to
       decide but to the policymakers in the political branches where those questions
       remain hotly contested. . . .This Court is not free to substitute its preferred
       economic policies for those chosen by the people’s representatives. Epic, 138
       S.Ct. at 1632.

       This Court agrees with Defendant that if Congress had wanted to override the FAA

and ban arbitration class action waivers, it could have done so manifestly and expressly in the

CAFA statute.

       Thus, the Court determines that Plaintiff’s contentions (1) that her consent to

arbitration under the FAA was not voluntary and (2) that CAFA and the FAA are in conflict,

are without merit. So, Plaintiff’s assertion that the arbitration agreement with Verizon is

unenforceable fails.

                                    III. CONCLUSION

       Upon the application of one of the parties, the FAA requires the Court to stay

proceedings pending arbitration. 9 U.S.C. § 3.

       Therefore, for all the reasons set forth in this Opinion, the Motion (ECF DKT #21) of

Defendant Cellco Partnership dba Verizon Wireless to Compel Arbitration and Stay

                                               -7-
Proceedings under the Federal Arbitration Act is GRANTED, Plaintiff’s Motion (ECF DKT

#17) for Partial Summary Judgment on her Individual Claims for Declaratory Judgment is

DENIED and the above-captioned matter is STAYED and removed from the active docket of

this Court.



       IT IS SO ORDERED.
               3/5/2019
       DATE: ___________


                                        s/ Christopher A. Boyko
                                   CHRISTOPHER A. BOYKO
                                   United States District Judge




                                           -8-
